IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,099


EX PARTE OSVALDO NOEL CHAPA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 2001CR0590 IN THE 227TH DISTRICT COURT

BEXAR COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus filed pursuant to Tex.
Code Crim. Proc.  art. 11.07.  Applicant was convicted of aggravated sexual assault of a
child and punishment was assessed at twenty years confinement and a $10,000 fine.
	Applicant contends that he was denied his right to appeal when his counsel failed to
timely file a motion for new trial and notice of appeal.  The trial court entered findings of fact
and conclusions of law in which it recommended that Applicant be granted an out-of-time
appeal.
	Relief is granted.  Applicant is entitled to an out-of-time appeal from his conviction
in cause number 2001CR0590 from the 227th District Court of Bexar County.  Applicant is
ordered returned to that point in time at which he may give written notice of appeal so that
he may then, with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the sentence had been
imposed on the date that the mandate of this Court issues.  We hold that should Applicant
desire to prosecute an appeal, he must take affirmative steps to see that written notice of
appeal is given within thirty days after the mandate of this Court has issued.

DELIVERED:  February 16, 2005
DO NOT PUBLISH